                 Case 2:20-cv-00047-MLP Document 134 Filed 03/04/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSEPH DRIES,

 9                              Plaintiff,               Case No. C20-47-MLP

10          v.                                           ORDER RE: CONTESTED MOTIONS
                                                         IN LIMINE
11   SPRINKLR, INC., a Delaware corporation,

12                              Defendant.

13

14          This matter is before the Court on Plaintiff’s Motions in Limine (dkt. # 101) and

15   Defendant’s Motions in Limine (dkt. # 99). On March 3, 2021, the Court heard oral argument

16   from the parties. (Dkt. # 130.)

17          Having considered the parties’ submissions, oral argument, the balance of the record, and

18   the governing law, the Court ORDERS that: (1) Plaintiff’s Motions in Limine (dkt. # 101) are

19   GRANTED in part and DENIED in part; and (2) Defendant’s Motions in Limine (dkt. # 99) are

20   GRANTED in part, DENIED in part, and RESERVED in part, for the reasons previously stated

21   on the record (dkt. # 130) and are memorialized as follows:

22          \\

23          \\



     ORDER RE: CONTESTED MOTIONS IN
     LIMINE - 1
           Case 2:20-cv-00047-MLP Document 134 Filed 03/04/21 Page 2 of 3




 1        A.    Plaintiff’s Motions in Limine

 2              1.     Plaintiff’s Motion in Limine No. 1: “Exclusion of Irrelevant and

 3                     Prejudicial Text Messages” is GRANTED.

 4              2.     Plaintiff’s Motion in Limine No. 2: “Exclusion of Evidence re: Decision to

 5                     Deny Commissions on Microsoft Contract” is DENIED.

 6              3.     Plaintiff’s Motion in Limine No. 3: “Exclusion of Live Testimony from

 7                     Simone Ruello” is GRANTED.

 8              4.     Plaintiff’s Motion in Limine No. 4: “Exclusion of Evidence of Attorney

 9                     Consultation” is DENIED.

10        B.    Defendant’s Motions in Limine

11              1.     Defendant’s Motion in Limine No. 1: “Testimony sought to be compelled

12                     by Plaintiff from Sprinklr’s CEO Ragy Thomas and General Counsel Dan

13                     Haley” is DENIED without prejudice.

14              2.     Defendant’s Motion in Limine No. 2: “Evidence and argument relating to

15                     Sprinklr’s investigation into claims of unfair treatment of Dries including

16                     the destruction of handwritten notes by Simone Ruello” is GRANTED in

17                     part and DENIED in part. Defendant’s Motion in Limine No. 2 is

18                     GRANTED as to any evidence or argument relating to Sprinklr’s

19                     investigation into Plaintiff’s claims of unfair treatment, but DENIED as to

20                     any evidence pertaining to Plaintiff’s unpaid compensation claims.

21              3.     Defendant’s Motion in Limine No. 3: “Evidence and argument referring to

22                     alleged ‘harassment’ of Plaintiff” is GRANTED.

23



     ORDER RE: CONTESTED MOTIONS IN
     LIMINE - 2
           Case 2:20-cv-00047-MLP Document 134 Filed 03/04/21 Page 3 of 3




 1               4.     Defendant’s Motion in Limine No. 4: “Evidence and argument that other

 2                      former employees of Sprinklr were allegedly denied commissions, and any

 3                      testimony from Brian Cheek, Frank Lobisser, and AJ Kreshock unless

 4                      such testimony is offered as rebuttal evidence” is GRANTED.

 5               5.     Defendant’s Motion in Limine No. 5: “Evidence and argument relating to

 6                      any former employee’s discrimination allegations against Sprinklr,

 7                      including allegations made by former employee John Szabo” is

 8                      GRANTED.

 9               6.     Defendant’s Motion in Limine No. 6: “Evidence and argument relating to

10                      alleged damages to Plaintiff unless and until liability is found, and all

11                      evidence or argument that Plaintiff may recover exemplary damages at

12                      either the liability or damages phase of trial” is DENIED.

13               7.     Defendant’s Motion in Limine No. 7: “Evidence and argument regarding

14                      Sprinklr’s wealth, size, and geographical locations.” is DENIED.

15                      However, the Court advises Plaintiff that any evidence or argument to be

16                      submitted at trial concerning Sprinklr’s wealth, size, and geographical

17                      location must be relevant to Plaintiff’s claims.

18               8.     Defendant’s Motion in Limine No. 8: “Evidence and argument regarding

19                      compensation paid to employees of Sprinklr with the exception of

20                      Plaintiff” is DENIED.

21        Dated this 4th day of March, 2021.


                                                       A
22

23                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge


     ORDER RE: CONTESTED MOTIONS IN
     LIMINE - 3
